Citation Nr: 0218820	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  02-16 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than March 25, 
1999 for the grant of a total rating for compensation 
based on individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from July 1967 to May 
1970, and from June 1970 to August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted the veteran's claim 
for a total rating for compensation based on individual 
unemployability due to service-connected disabilities, and 
assigned an effective date of March 25, 1999 for the grant 
of this benefit.  The veteran filed a timely appeal to the 
effective date assigned by the RO.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2.  The veteran's formal claim for a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities (TDIU) was received by VA 
on March 25, 1999.

3.  In a rating decision dated in March 2000, the RO 
granted the veteran's claim for a TDIU, and assigned an 
effective date of March 25, 1999, the date of VA's receipt 
of the veteran's claim for this benefit.

4.  The evidence of record does not reflect the receipt of 
an informal claim for a TDIU prior to March 25, 1999, and 
it was not factually ascertainable that the veteran was 
totally disabled due to his service-connected disabilities 
within the one-year period prior to March 25, 1999.


CONCLUSION OF LAW
 
The criteria for the assignment of an effective date prior 
to March 25, 1999, for the grant of a total disability 
rating based on individual unemployability due to service-
connected disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.400, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

Among its other provisions, the VCAA redefines the 
obligation of VA with respect to the duty to assist.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).  First, VA has a 
duty to notify the veteran and his representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his or her claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  

In the present case, the Board concludes that VA's 
redefined duty to assist and duty to notify have been 
fulfilled to the extent practicable.  The Board finds that 
the veteran was provided adequate notice as to the 
evidence needed to substantiate his earlier effective date 
claim, as well as notice of the specific legal criteria 
necessary to substantiate such a claim.  The Board 
concludes that discussions as contained in the initial 
rating decision dated in March 2000, in the statement of 
the case (SOC) issued in August 2002, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable 
regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in the SOC issued to 
the veteran in August 2002, the RO provided the veteran 
with detailed information about the new rights provided 
under the VCAA, including the furnishing of forms and 
notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, and the 
duty to assist claimants under 38 U.S.C.A. § 5103A.  The 
RO described the evidence needed to establish the 
veteran's claim, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board finds, therefore, that such 
documents are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran and his attorney further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate the veteran's claim.  As the RO has 
completely developed the record, the requirement that the 
RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  The Board concludes 
that VA does not have any further outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at 
this time, all relevant facts have been properly developed 
with respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this 
issues has been identified and obtained.  This is 
particularly true in the instant case, where the 
disposition of the effective date claim relies primarily 
on an application of the law, not a weighing of facts, and 
the submission of any newly-created evidence would not 
assist the veteran in establishing an earlier effective 
date.  The evidence of record includes the veteran's 
service medical records, extensive post-service private 
treatment notes and medical statements, VA outpatient 
treatment notes, mental health treatment notes, and 
examination reports, and several personal statements made 
by the veteran in support of his claim.  The RO has 
obtained all pertinent records regarding the issue on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence that is 
available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran regarding 
the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burden on 
VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts 
to assist the veteran in attempting to substantiate his 
claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The Board acknowledges that the appellant, through his 
attorney, argues that the SOC issued in August 2002 was 
fatally defective because it "does not cite to the 
pertinent law, specifically 38 U.S.C. §§ 5103(a) and (b)."  
However, a review of the SOC reveals that the RO clearly 
set forth the provisions of 38 U.S.C. §  5103, as 
promulgated via VA regulations under 38 C.F.R. 
§ 3.159(b)(1), and clearly indicated that the authority 
for these regulations arose from "38 U.S.C. 5103."  See 
SOC, p. 2, para. 6). 

The veteran's attorney also argues that the VCAA notice 
may only be provided prior to the initial adjudication of 
a claim, which he terms a "pre-adjudicatory notice."  
However, even if notice and compliance with VCAA was not 
completed at an early stage in processing a claim, the 
pertinent question is whether the appellant was prejudiced 
by this fact.  The Board, just like a regional office 
following a Board remand, is required to review the 
evidence of record on a de novo basis.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has 
been accomplished-no matter at what point in the 
adjudication process-all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Sutton v. Brown, 9 Vet. App. 553 (1996).  

Furthermore, if the VCAA notice may only be provided prior 
to the initial adjudication of a claim, as argued by the 
appellant, VA would have no way of correcting a prior 
failure to provide any notice or adequate notice.  This 
would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  In addition, 
this argument completely fails to take into consideration 
that many cases were already at various stages of the VA 
adjudication and appeals process when the VCAA was 
enacted.  As a consequence, VA had to re-work these 
previously adjudicated cases to address the new VCAA 
requirements.  If the new section 5103(a) notice was 
required, without exception, to only be given prior to the 
initial adjudication of a claim, this would mean that 
Congress intended all decisions issued by VA and still in 
their appeal period to have been vacated by the enactment 
of the VCAA.  Congress, however, did not specifically 
provide for this in the statute, and no such intent can be 
inferred from the statutory language or from the 
legislative history of the VCAA.  

In the alternative, if the attorney's argument is correct 
that the VCAA is intended to apply at the pre-initial 
adjudication stage, then the logical conclusion from that 
reading is that Congress intended the VCAA to be 
applicable only prospectively from the date of enactment.  
Thus, the VCAA would not be applicable to the matter now 
before the Board.  This, in fact, appears to be the result 
the United States Court of Appeals for the Federal Circuit 
suggested it would reach if confronted with the question 
as noted above.  

In addition, the veteran's attorney also argues that the 
VCAA notice provided was not in accordance with the 
provisions of the law.  Appellant argues that 38 U.S.C.A. 
§ 5103(b) requires the claimant be given one year, and not 
30 days, to submit additional information or evidence, and 
that any adjudication of the claim(s) prior to expiration 
of one year violates the VCAA.  The Board disagrees.  The 
plain meaning of 38 U.S.C.A. § 5103(b) is that benefits 
will not be paid on the claim(s) at issue unless the 
evidence is received within one year.  This is merely an 
effective date provision.  Nothing in the VCAA states when 
VA can, or, for that matter, cannot, adjudicate a pending 
claim.  Since the response period issue was not 
specifically addressed in the statute, VA's implementing 
regulation states that the claimant will be given 30 days 
to respond to the request for information or evidence, 
and, if no response is received, VA may proceed to 
adjudicate the claim(s).  38 C.F.R. § 3.159(b)(1).  
Likewise, in promulgating this regulation VA expressly 
addressed and rejected the argument that VA is prohibited 
from adjudicating a claim prior to the expiration of the 
section 5103(b) one-year period, as such argument "is 
unreasonable and would clearly contravene the intent of 
the VCAA."  See 66 Fed. Reg. 45,620, 45,623-24 (August 29, 
2001).  

The VCAA notice provided by the RO in this case properly 
notified the appellant that if the requested information 
or evidence was received within one year, the claim would 
be readjudicated.  All that is required from the claimant 
within the 30-day period is a response "in order to have 
VA delay further action on the claim to give the claimant 
time to procure and submit the requested information and 
evidence.  Such a response could merely request VA to wait 
beyond the 30-day period while the claimant attempts to 
gather evidence."  Id. at 45,623.  

Finally, the Board addresses and rejects the appellant's 
alternative argument that the RO's generic VCAA notice 
letter does not comply with the requirements of section 
5103(a) because it "does not indicate that the Secretary 
has made a pre-adjudicatory determination as to what 
evidence is currently of record and whether that evidence 
would or would not substantiate [the appellant's] 
entitlement to the benefits [being] sought."  First, the 
notice issued by the RO in the SOC was not "generic," but 
rather specifically related to the types of claim being 
presented, i.e., an earlier effective date claim.  Second, 
and as previously noted above, in promulgating regulations 
to implement the VCAA the Department noted that "the 
content of VA's notice to the claimant depends on the 
amount of information and evidence VA already has 
regarding an individual claim, and cannot precisely be 
defined by regulation."  66 Fed. Reg. 45,620, 45,622 (Aug. 
29, 2001).  

Third, and finally, the VCAA duty to notify obligation 
does not contemplate a "pre-adjudication" of a claim by 
either an AOJ or the Board.  Rather, it is a notice, and 
not an adjudication, that generally comes very early in 
the process after a complete or substantially complete 
application for benefits has been received, and addresses 
what information and evidence "not previously provided to 
the Secretary ... is necessary to substantiate the claim."  
38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b)(1).  
Depending on the information contained in the notice, and 
any response provided by the appellant to that notice, the 
Department may then have a "duty to assist" in obtaining 
identified information and evidence.  Once the duty to 
assist has been satisfied, the claim is then adjudicated 
or decided by VA.

Pertinent Laws and Regulations

The effective date of an evaluation and award of 
compensation based on an original claim will be the day 
following separation from active service or date 
entitlement arose if claim is received within one year 
after separation from service; otherwise, the date of 
receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this 
rule applies under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred during the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that situation, the law provides that the effective 
date shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, 
if the application is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is 
received within one year after the increase) . . ." 
Otherwise, the general effective date rule applies.  
Harper at 127; see also VAOPGCPREC 12-98 (the plain 
language of the statutory provision and implementing 
regulation indicates that the effective date for increased 
disability compensation is the date on which the evidence 
establishes that a disability increased, if the claim is 
received within one year of such date; the effective date 
is the date of claim if the claim is not received within 
the year following the increase in disability).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total disability rating based on 
individual unemployability claim, and held that the 
applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications 
in the file that may be interpreted as applications or 
claims, formal or informal, for increased benefits and, 
then, to all other evidence of record to determine the 
earliest date as of which, within the one year prior to 
the claim, the increase in disability was ascertainable.  

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 1991).  38 C.F.R. § 3.155 states that any 
communication or action indicating intent to apply for one 
or more VA benefits may be considered an informal claim.  
Such informal claim must identify the benefit sought.  See 
Kessel v. West, 13 Vet. App. 9 (1999).  VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2002).  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.1(p) (2001) 
defines application as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See also 
Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an 
expressed intent to claim benefits must be in writing in 
order to constitute an informal claim; an oral inquiry 
does not suffice).  

Factual Background

On February 9, 1995, the RO received from the veteran a 
Form 21-4138, Statement in Support of Claim, in which he 
indicated that "I would like to amend my claim to 
[i]nclude s/c for PTSD."  The RO accepted this document as 
an informal claim for service connection for PTSD, and, in 
a rating decision dated in April 1995, granted the 
veteran's claim for service connection for this disorder.  
A 30 percent disability rating was assigned, effective 
February 9, 1995, the date of the RO's receipt of the 
veteran's informal claim for service connection for PTSD.

The veteran did not file a document that could be 
considered as a timely substantive appeal to the RO's 
April 1995 rating decision.  See 38 C.F.R. § 20.302 (a 
substantive appeal must be filed within one year of the 
notice of the determination being appealed or within 
60 days of the issuance of the statement of the case, 
whichever is later).  Consequently, the RO's April 1995 
rating decision became final.  See also, 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In September 1995, the RO received from the veteran a 
second VA Form 21-4138, Statement in Support of Claim, in 
which he indicated that he had recently been hospitalized 
for his PTSD, and requested "an increased permanent 
evaluation of this condition which has worsened."  The RO 
accepted this documents as an informal claim for an 
increased rating for PTSD, and, in a rating decision dated 
in February 1996, the denied the veteran's claim, 
confirming and continuing the 30 percent rating then in 
effect.  Again, the veteran did not file a timely appeal 
to this determination, which then became final.  See also, 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

On March 25, 1999, the RO received from the veteran a VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  This application 
was accompanied by an U.S. Social Security Administration 
(SSA) Disability Determination and Transmittal dated in 
December 1995, along with extensive medical and 
administrative evidence used by SSA in formulating its 
disability determination.  This evidence was date stamped 
as also having been received by VA on March 25, 1999.

In September 1999, the RO issued a rating decision in 
which, among other things, it informed the veteran that it 
was deferring a determination on his claim for a TDIU 
pending the receipt of VA examination reports from several 
scheduled VA examinations of his service-connected 
disabilities.  These examinations were subsequently 
conducted in October, November and December 1999.

In March 2000, the RO granted the veteran's claim for a 
TDIU, and assigned an effective date of March 25, 1999, 
the date of VA's receipt of the veteran's claim for this 
benefit.

In February 2001, the veteran submitted a Notice of 
Disagreement with the effective date assigned for the 
grant of a TDIU, claiming that the effective date should 
be earlier.  First, he argues that the effective date 
assigned for his TDIU should be February 9, 1995, the date 
of VA's receipt of the veteran's original claim for 
service connection for PTSD.  In support of this 
contention, he argues that the relevant statutes and 
regulations, in particular 38 U.S.C.A. § 5110(a), require 
that the award of an effective date is to be made based 
upon the original application when consistent with the 
facts found.  He asserts that since the RO first 
considered entitlement to a total rating based on the 
claim received February 9, 1995, and the facts found are 
that the veteran has been totally disabled due to his 
service-connected PTSD since October 15, 1994, the veteran 
should be entitled to a an effective date of February 9, 
1995, based on the facts found.

In the alternative, he argues that the effective date 
should be March 25, 1998, a date one year earlier than the 
effective date currently assigned.  In support of this 
contention, he argues that the SSA records he submitted 
with his March 25, 1999 claim for a TDIU indicated that he 
had been totally disabled since at least 1994.  As such, 
these records showed that it was "factually ascertainable" 
that the veteran was totally disabled due to his service-
connected PTSD in the year prior to the RO's receipt of 
his claim for a TDIU.

Analysis

In reviewing the veteran's earlier effective date claim, 
the Board has first reviewed the evidence to determine the 
earliest date that indicates a claim for total rating 
benefits.  The Board finds that the first such evidence is 
the veteran's formal claim for a TDIU received by VA on 
March 25, 1999.  The Board has carefully considered 
whether there is any communication from the veteran or his 
attorney prior to VA's receipt of his claim for a TDIU on 
March 25, 1999 that may be construed as an informal claim 
for such benefit.  However, the Board finds that there is 
no earlier communication that may be interpreted as such a 
claim.  As discussed above, the veteran filed a claim for 
service connection for PTSD and a claim for an increased 
rating for this disorder in September 1995; however, these 
claims were appropriately adjudicated by the RO and the 
decisions were not appealed by the veteran.  While the 
veteran's attorney argues that the veteran's February 9, 
1995 Statement in Support of Claim is the earliest 
evidence of a claim for a total disability rating.  
However, a review of this document does not reveal any 
intent to apply for total rating benefits.  The only 
claims included in this document are claims for increased 
ratings for a low back disorder, a right knee condition, 
and left ear hearing loss, and a claim for service 
connection for PTSD.  Similarly, while the veteran's 
Statement in Support of Claim received in September 1995 
sought increased ratings for PTSD, a right knee disorder, 
and a low back disorder.  There was no indication that the 
veteran was seeking a TDIU at that time.  

The Board has also examined whether the evidence indicates 
that it was factually ascertainable that the veteran was 
totally disabled due to his service-connected disabilities 
at any time during the one-year period preceding March 25, 
1999.  However, a review of the veteran's claims file 
reveals no medical evidence whatsoever in the year prior 
to March 25, 1999 which pertains to his service-connected 
disabilities, much less evidence which indicates he was 
suffering from total disability due to his service-
connected disabilities. 

The veteran's attorney notes that the SSA records 
submitted by the veteran on March 25, 1999 indicate that 
in December 1995, he was found by that agency to be 
totally disabled due to his PTSD.  He contends that these 
records provide satisfactory evidence that it was 
factually ascertainable that the veteran was totally 
disabled due to his service-connected PTSD as early as 
December 1995, and perhaps earlier, but in any case well 
prior to the submission of his claim for a TDIU.  Clearly, 
these records were prepared before the veteran's formal 
claim received on March 25, 1999.  Additionally, as 
contended by the veteran's attorney, this record, when 
viewed in conjunction with the accompanying medical 
evidence, reflects that the veteran's service-connected 
PTSD caused total disability at least as early as December 
1995.  Nevertheless, the critical question here is when 
the veteran's claim was received in relation to the date 
total disability was shown.  Having found that total 
disability was shown as early as December 1995, as 
contended by the veteran, and because the veteran's claim 
was not received until March 1999, more than one year 
following the SSA's determination, 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) do not apply.  
Harper, supra.  Rather, the general effective date rule 
applies, and the effective date of the veteran's award 
must be either the date the claim was received or the date 
of total disability, whichever is later.  The later date 
under these facts is the date of the claim, March 25, 
1999.  Hence, an earlier effective date is not warranted.  

As a final matter, the veteran's attorney has argued that 
38 C.F.R. § 3.400(q)(1)(ii) (relating to new and material 
evidence) and 38 C.F.R. § 3.400(r) (relating to reopened 
claims) should be found invalid because they exceed the 
plain language of 38 U.S.C.A. § 5110(a).  However, the 
Board observes that the decision above was not predicated 
on 38 C.F.R. § 3.400(q)(1)(ii) and 38 C.F.R. § 3.400(r); 
but rather involved 38 C.F.R. § 3.400(o) (relating to 
claims for increase).  In any case, the Board does not 
have jurisdiction to decide whether a regulation exceeds 
the plain language of a statute.  Hence, this argument 
will not be addressed in this decision.  


ORDER

An effective date earlier than March 25, 1999 for the 
grant of a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

